Case 1:20-cv-02585-GPG Document 10 Filed 09/11/20 USDC Colorado Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02585-GPG

KENNETH GLAD,

      Petitioner,
v.

BILL ELDER, In his Official Capacity as El Paso County Sheriff,

      Respondent.


                                   MINUTE ORDER

MAGISTRATE JUDGE GORDON P. GALLAGHER

        On September 3, 2020, Petitioner, through counsel, filed a Joint Motion for
Clarification of Order to File Preliminary Response, ECF No. 9. In this case, Petitioner
seeks release from his detention pending trial in State of Colorado Case No.
20CR1876. He is challenging his inability to pay the $300,000 bail imposed against
him in Case No. 20CR1876, a State of Colorado criminal case being prosecuted by the
People of the State of Colorado not by El Paso County. It follows that the Attorney
General of the State of Colorado is a proper respondent for the purpose of addressing
the claims at issue in this case and exhaustion of those claims in state court. It has
been found in previous cases before this Court, when pretrial issues such as
extraordinary bail ordered in a pending State of Colorado criminal case, local sheriffs,
who are pretrial detainee custodians, decline to respond to a § 28 U.S.C. § 2241
application that involves pending state criminal cases. The Clerk of the Court is
directed to close the Motion for Clarification as answered.

Dated: September 11, 2020
